

EXHIBIT 10.2
CARTER VALIDUS MISSION CRITICAL REIT II, INC.
RESTRICTED STOCK AWARD AGREEMENT 
 
 
 
Name of Recipient:
 
 
Number of Award Shares:
 
 
 
 
 
Award Date:
 
 

 
 
THIS AGREEMENT (the “Agreement”) is made and entered into as of the day and date
on the last page hereof (the “Award Date”), by and between Carter Validus
Mission Critical REIT II, Inc. (the “Company”), a Maryland corporation, and the
individual Recipient noted above (the “Recipient”). Unless otherwise indicated,
all capitalized terms used in this Agreement are defined in the Plan as of the
Award Date or in the “Definitions” section of EXHIBIT A. EXHIBIT A is
incorporated by reference and is included in the definition of “Agreement.”
W I T N E S S E T H:
WHEREAS, the Company has adopted the Carter Validus Mission Critical REIT II,
Inc. Amended and Restated 2014 Restricted Share Plan (the “Plan”); and
WHEREAS, the Board of Directors of the Company (the “Board”) or a committee
thereof has authorized the grant to Recipient of a restricted stock award under
the Plan or the Plan itself provides for an automatic grant of a restricted
stock award to Recipient of the Class A common stock of the Company (“Common
Stock”), and the Company and Recipient wish to confirm herein the terms,
conditions, and restrictions of the restricted stock award;
NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein, and other good and valuable consideration, the parties hereto agree as
follows:
 
1
AWARD OF SHARES

1.1 Award of Shares. Subject to the terms, restrictions, limitations, and
conditions stated herein and in the Plan, the Company hereby awards to Recipient
the number of shares of Common Stock (the “Award Shares”) noted above. By the
execution of this Agreement, the Recipient hereby accepts the Award Shares
subject to all terms and provisions of this Agreement.
1.2 Vesting of Award Shares. Recipient shall become vested in a percentage of
the Award Shares shown below based upon the Continuous Service of the Recipient
from the Award Date of the Award Shares through the specified vesting date:1 
 
 
 
Vesting Schedule:
Percentage Vested:
 
Vesting Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

1 Leave cells empty in filed form. For actual awards, reflect terms approved by
Board.
2 Leave brackets in filed form.
3 Leave brackets in form filed with the SEC.




--------------------------------------------------------------------------------






If the above calculation of vested Shares would result in a fraction, any
fraction will be rounded to zero. However, notwithstanding the foregoing, in the
event that the Recipient ceases Continuous Service with the Company [(1) by
reason of death or Disability, (2) because the Recipient’s Continuous Service
with the Company has been terminated by the Company without Cause or (4) because
the Recipient has terminated Continuous Service with the Company for Good
Reason]2, then the Recipient shall nonetheless immediately, as of the date of
such cessation of Continuous Service, become fully (100%) vested in the Award
Shares. [Furthermore, notwithstanding the foregoing, in the event that a Change
of Control of the Company occurs while the Recipient is performing Continuous
Service with the Company, then the Recipient shall nonetheless immediately, as
of the date of such Change of Control, become fully (100%) vested in the Award
Shares.]3 Notwithstanding the foregoing, the Board may, in its sole discretion,
accelerate the vesting of the Award Shares in whole or in part. The Award Shares
which have become vested pursuant to the vesting schedule or by virtue of such
acceleration are herein referred to as the “Vested Award Shares” and all Award
Shares which are not Vested Award Shares are sometimes herein referred to as the
“Unvested Award Shares.”
1.3 Rights as Stockholder; Dividend & Voting Rights. Recipient (or any
subsequent transferee) shall have no rights as a Stockholder with respect to any
Award Shares until shares are issued in Recipient’s name. Recipient shall be
entitled to dividends paid or declared on Vested and Unvested Award Shares for
which the record date is on or after the date such Award Shares have been issued
in the Recipient’s name; provided, however, any dividends paid in the form of
common stock of the Company shall be considered Award Shares and shall be
subject to all terms and provisions of this Agreement as the underlying Award
Shares. Recipient shall have all voting rights applicable for all Vested and
Unvested Award Shares for which the record date is on or after the date such
Award Shares have been issued in the Recipient’s name. Recipient shall have no
rights whatsoever (dividend, voting or otherwise) with respect to Award Shares
which have been forfeited under Sections 2.1 or 2.2.
1.4 Withholding on Award Shares. Recipient hereby agrees that, in consideration
for the grant of the Award Shares, the following federal and state income tax
withholding provisions shall apply:
(a) Code §83(b) Election Made by Recipient. If the Recipient makes a Code §83(b)
Election with respect to the Award Shares, then, in order not to forfeit Award
Shares, the Recipient must deliver to the Company a check payable to the Company
in the amount of all withholding or other tax obligations (whether federal,
state or local) imposed on the Company by reason of such Code §83(b) Election
simultaneously with the Recipient’s delivery to the Company of a copy of his
Code §83(b) Election (which must occur no later than thirty (30) days after the
Award Date). If the Recipient does not timely make such payment, the Award
Shares shall be immediately forfeited by the Recipient, and any amounts which
must be paid by the Company for any required withholding or other tax
obligations imposed on the Company by reason of such Code §83(b) Election shall
be paid by the Recipient by directly withholding all such amounts as quickly as
possible consistent with applicable law from any other compensation payable to
the Recipient on or after the date of such Code §83(b) Election. The Recipient
hereby agrees to the withholding by the Company outlined in the preceding
sentence, and authorizes and directs that such withholding from the Recipient’s
compensation be made if such sentence is applicable.
(b) Code §83(b) Election Not Made by Recipient. If the Recipient does not make a
Code §83(b) Election with respect to the Award Shares, then the Recipient shall
be entitled to elect one (or, at the discretion of the Committee, a combination)
of the following methods of satisfying the Company’s withholding obligations
(see EXHIBIT C attached):
(1) Direct Payment on or prior to Substantial Vesting Event. The Recipient may,
on or before the date of occurrence of an event pursuant to which such Award
Shares become “substantially vested” within the meaning of Code §83, deliver to
the Company cash and/or a check payable to the Company in the amount of all
withholding obligations (whether federal, state or local) imposed on the Company
by reason of the substantial vesting of such Award Shares.
(2) Return of Vested Award Shares upon Substantial Vesting Event. The Recipient
may, as of the close of business on the business day which is coincident with or
which immediately follows the occurrence of an event pursuant to which such
Award Shares become “substantially vested” within the meaning of Code §83, allow
the Company to repurchase from the Recipient the smallest whole number of Vested
Award Shares which, when multiplied by the Fair Market Value of the Common Stock
on such business date, is sufficient to satisfy the amount of the withholding
tax obligations imposed on the Company by reason of the vesting of the Award
Shares. If the Recipient elects this method of satisfying withholding
obligations, the Recipient acknowledges




--------------------------------------------------------------------------------




and understands that any Vested Award Shares repurchased from the Recipient may
result in tax consequences to the Recipient.
The Recipient’s election of a method of withholding under this Section 1.4 must
be made prior to the date of occurrence of an event pursuant to which such Award
Shares become “substantially vested” within the meaning of Code §83. The
Recipient’s election of a method of withholding under this Section 1.4 shall,
once made, be irrevocable. Notwithstanding the above, if, for any reason,
withholding or other tax obligations (whether federal, state or local) are
imposed upon the Company by reason of the grant of the Award Shares or their
becoming substantially vested, the Company shall have the power and the right to
deduct or withhold, or require the Recipient to remit to the Company as a
condition precedent to immediate forfeiture of the Award Shares, an amount
sufficient to satisfy such withholding or other tax obligations (whether
federal, state or local), and, in this regard, the Company may offer the
Recipient various alternatives for satisfying such obligations. If the Recipient
fails to timely make an election with respect to the vesting of any Award
Shares, then the method specified in Section 1.4(b)(2) shall automatically apply
unless the Company determines that the method specified in Section 1.4(b)(1)
should instead apply, in which case the Recipient shall be required to comply
and the Recipient agrees that the necessary withholding and other tax
obligations (whether federal, state or local) imposed upon the Recipient shall
be withheld from any amounts due or owing to the Recipient by the Company if the
Recipient does not timely provide such amounts.
1.5 Investment Representations. Recipient hereby represents, warrants,
covenants, and agrees with the Company as follows:
(a) The Award Shares being acquired by Recipient will be acquired for
Recipient’s own account without the participation of any other person, with the
intent of holding the Award Shares for investment and without the intent of
participating, directly or indirectly, in a distribution of the Award Shares and
not with a view to, or for resale in connection with, any distribution of the
Award Shares, nor is Recipient aware of the existence of any distribution of the
Award Shares;
 
(b) Recipient is not acquiring the Award Shares based upon any representation,
oral or written, by any person with respect to the future value of, or income
from, the Award Shares but rather upon an independent examination and judgment
as to the prospects of the Company;
(c) The Award Shares were not offered to Recipient by means of publicly
disseminated advertisements or sales literature, nor is the Recipient aware of
any offers made to other persons by such means;
(d) Recipient is able to bear the economic risks of the investment in the Award
Shares, including the risk of a complete loss of Recipient’s investment therein;
(e) Recipient understands and agrees that the Award Shares will be issued and
sold to Recipient without registration under any state law relating to the
registration of securities for sale, and will be issued and sold in reliance on
the exemptions from registration under the Securities Act of 1933 (the “1933
Act”), provided by Sections 3(b) and/or 4(2) thereof and the rules and
regulations promulgated thereunder;
(f) The Award Shares cannot be offered for sale, sold or transferred by
Recipient other than pursuant to: (A) an effective registration under the 1933
Act or in a transaction otherwise in compliance with the 1933 Act; and (B)
evidence satisfactory to the Company of compliance with the applicable
securities laws of other jurisdictions. The Company shall be entitled to rely
upon an opinion of counsel satisfactory to it with respect to compliance with
the above laws;
(g) The Company will be under no obligation to register the Award Shares or to
comply with any exemption available for sale of the Award Shares without
registration or filing, and the information or conditions necessary to permit
routine sales of securities of the Company under Rule 144 of the 1933 Act are
not now available and no assurance has been given that it or they will become
available. The Company is under no obligation to act in any manner so as to make
Rule 144 available with respect to the Award Shares;
(h) Recipient has and has had complete access to and the opportunity to review
and make copies of all material documents related to the business of the
Company, including, but not limited to, contracts, financial statements, tax
returns, leases, deeds, and other books and records. Recipient has examined such
of these documents as Recipient has wished and is familiar with the business and
affairs of the Company. Recipient realizes that the purchase of the Award Shares
is a speculative investment and that any possible profit therefrom is uncertain;
(i) Recipient has had the opportunity to ask questions of and receive answers
from the Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its




--------------------------------------------------------------------------------




affairs. Recipient has received all information and data with respect to the
Company which Recipient has requested and which Recipient has deemed relevant in
connection with the evaluation of the merits and risks of Recipient’s investment
in the Company;
(j) Recipient has such knowledge and experience in financial and business
matters that Recipient is capable of evaluating the merits and risks of the
purchase of the Award Shares hereunder and Recipient is able to bear the
economic risk of such purchase; and
(k) The agreements, representations, warranties, and covenants made by Recipient
herein extend to and apply to all of the Award Shares of the Company issued to
Recipient pursuant to this restricted stock award. Acceptance by Recipient of
such Award Shares shall constitute a confirmation by Recipient that all such
agreements, representations, warranties, and covenants made herein shall be true
and correct at that time.


2


RESTRICTIONS & FORFEITURE OF AWARD SHARES

2.1 Forfeiture of Award Shares. As a condition of receiving a grant of Award
Shares pursuant to this Agreement, the Recipient agrees that if, subsequent to
the grant of the Award Shares, the Recipient, either directly or indirectly, on
the Recipient’s own behalf or in the service or on behalf of others, serves as a
principal, partner, officer, director, manager, supervisor, administrator,
consultant or employee engaged in any business which involves the business of
investing in income-producing commercial real estate in the healthcare and data
center sectors (a “Business Competing with the Business of the Company”) while
performing services for the Company and for a period ending one year from the
date of the Recipient’s cessation of services for the Company, and the Committee
determines in good faith that the Recipient has violated the provisions of this
Section, then notwithstanding any other provisions contained in this Agreement,
(1) the Recipient (or any subsequent holder or transferee of the Award Shares)
shall immediately forfeit any and all Vested and Unvested Shares and (2) the
Recipient (or such subsequent holder or transferee of the Award Shares) shall
forfeit and return to the Company any amounts which Recipient (or such holder or
transferee) received at the time of disposition of any Vested Shares within ten
(10) calendar days of notice from the Company.
2.2 Forfeiture upon Cessation of Services. Notwithstanding anything to the
contrary herein, upon the Recipient’s cessation of the performance of services
for the Company, or any Parent or Subsidiary:
(a) by the Company for actions or omissions which would constitute Cause, all
Award Shares (including all Vested Award Shares and Unvested Award Shares) shall
be forfeited, effective upon the date of such cessation of the performance of
services; or
(b) for any reason other than as set forth in 2.2(a) above, except as otherwise
provided in Section 1.2, all Unvested Award Shares shall be forfeited, effective
upon such cessation of the performance of services.
2.3 Restrictions on Unvested Award Shares. None of the Unvested Award Shares may
be conveyed, pledged, assigned, transferred, hypothecated, encumbered, or
otherwise disposed of by Recipient, and any attempt to do so with respect to
Unvested Award Shares shall be null and void ab initio, unless the Committee
expressly authorizes such in writing, in which case the transferee shall be
subject to all provisions of this Restricted Stock Agreement. If Unvested Award
Shares are transferred pursuant to the preceding sentence, the Recipient agrees
to notify the Committee at least thirty (30) days prior to such transfer, and
the Committee may require that the transferee thereof execute and deliver to the
Company such documents and agreements as the Company shall reasonably require to
evidence the fact that the Award Shares to be owned, either directly or
beneficially, by such transferee shall continue to be subject to all the
restrictions set forth in this Agreement and all applicable rights in favor of
the Company set forth elsewhere herein, and that such transferee is subject to
and bound by such restrictions and provisions. The restrictions of this Section
2.3 shall not apply to Vested Award Shares.
2.4 Restrictions on Transfer of Award Shares. Award Shares shall be subject to
the following transfer restrictions:
(a) General Rule. None of the Award Shares may be conveyed, pledged, assigned,
transferred, hypothecated, encumbered, or otherwise disposed of by Recipient, or
if the Award Shares are held or owned of record by a transferee, by such
transferee, (either being referred to herein as the “Holder”), except as
expressly provided in subsections (b), (c), or (d) below.
(b) Company Permitted Transfers. The Board may, but shall not be obligated to,
approve the transfer of any or all of the Award Shares upon the condition that
the transferee thereof execute and deliver to the Company such documents and
agreements as the Company shall require to evidence the fact that the Award
Shares to be owned,




--------------------------------------------------------------------------------




either directly or beneficially, by such transferee shall continue to be subject
to all the restrictions set forth in this Agreement and all applicable rights in
favor of the Company set forth herein, and that such transferee is subject to
and bound by such restrictions and provisions.
(c) Transfers upon Death. The Award Shares may be transferred by Holder to a
transferee by bequest or by operation of the laws of descent and distribution
upon the death of Holder upon the condition that the transferee thereof execute
and deliver to the Company such documents and agreements as the Company shall
require to evidence the fact that the Award Shares to be owned, either directly
or beneficially, by such transferee shall continue to be subject to all the
restrictions set forth in this Agreement and all applicable rights in favor of
the Company set forth herein, and that such transferee is subject to and bound
by such restrictions and provisions.
(d) Post Service Period Transfers. The Award Shares may be transferred by Holder
after the expiration of the one year period commencing on the date of the
Recipient’s cessation of services for the Company (the “Post Service Period”),
if and only if Holder shall have first complied with the right of first refusal
described in Section 2.6 below.
 
2.5 Company’s Right to Repurchase. During the Post Service Period, the Company
shall have the right, but not the obligation, to purchase from Holder all or any
portion of the Award Shares which have not been forfeited pursuant to Sections
2.1 or 2.2. The purchase price shall be the product of (1) a price per Award
Share (the “Repurchase Price Per Share”), multiplied by (2) the number of Vested
Award Shares the Company is repurchasing. If the Company elects to exercise its
right to repurchase pursuant to this Section 2.5, it shall do so by giving
written notice thereof to Holder, which notice shall specify the number of Award
Shares held by Holder as to which the Company is exercising its repurchase
right. The repurchase by the Company and the sale by Holder of such Award Shares
shall be consummated not later than thirty (30) days following the date the
Company gives written notice of its exercise of such repurchase right. Payment
of the purchase price by the Company shall be in cash or by the Company’s check
against delivery of the Award Shares being repurchased. The Repurchase Price Per
Share shall equal the Fair Market Value of a share of Common Stock (on a fully
diluted basis) as of the last day of the most recent fiscal quarter for which
financial information is available, as determined by the Board of the Company.
In making such determination, the Board may take into account factors that it,
in good faith, deems relevant to such valuation, including the absence of a
trading market, the minority status of the Award Shares, and such other facts
and circumstances deemed material to the value of the Award Shares in the hands
of Recipient.
2.6 Right of First Refusal. Before any Award Shares held by Holder may be sold
or otherwise transferred (except for a transfer under Sections 2.4(b) or
2.4(c)), the Company or the stockholders of the Company (the “Stockholders”)
shall have a right of first refusal to purchase the Award Shares on the terms
and conditions set forth in this Section 2.6 (the “Right of First Refusal”).
(a) Notice of Proposed Transfer. The Holder of the Award Shares shall deliver to
the Company a written notice (the “Notice”) stating (i) the Holder’s bona fide
intention to sell or otherwise transfer such Award Shares, (ii) the name of each
proposed purchaser or other transferee (“Proposed Transferee”), (iii) the number
of Award Shares to be transferred to each Proposed Transferee, and (iv) the bona
fide cash price or other consideration for which the Holder proposes to transfer
the Award Shares (the “Offered Price”); in addition, by providing the Notice,
the Holder is deemed to be offering to sell the Shares at the Offered Price to
the Company or the Stockholders, as the case may be.
(b) Exercise of Right of First Refusal. At any time within sixty (60) days after
receipt of the Notice (the “Election Period”), the Company may, by giving
written notice to the Holder, elect to purchase any or all of the Award Shares
proposed to be transferred to any one or more of the Proposed Transferees, at
the purchase price determined in accordance with subsection (c) below. In the
event the Company does not so elect to purchase any or all of the Award Shares
proposed to be transferred, the Company shall promptly provide the Notice to the
Stockholders. In such event, at any time within the Election Period, the
Stockholders may, by giving written notice to the Holder, elect to purchase any
or all of the Award Shares proposed to be transferred to any one or more of the
Proposed Transferees, at the purchase price determined in accordance with
subsection (c) below. The Stockholders shall have the right to accept the offer
to purchase the Award Shares proposed to be transferred for the consideration
and on the terms and conditions specified in the Notice, with each Stockholder
having the right to acquire its Pro Rata Allotment (as defined below). “Pro Rata
Allotment” shall mean with respect to any Award Shares proposed to be
transferred, as determined for any Stockholder, the number of such Award Shares
multiplied by a fraction, the numerator of which is the number of shares of
Common Stock owned of record on the relevant date of determination by such
Stockholder (on an as if converted basis), and the denominator of which is the
number of shares of Common Stock owned of record on the relevant date of
determination by all Stockholders (on a fully-diluted, as if converted basis).
Each Stockholder shall have the right to assign its rights under this subsection
(b) to the Company, or to the




--------------------------------------------------------------------------------




other Stockholders (proportionately, based upon proportions of the Pro Rata
Allotment allocated to each Stockholder, excluding the assigning Stockholder).
(c) Purchase Price. The purchase price for the Award Shares purchased under this
Section 2.6 shall be the Offered Price. If the Offered Price includes
consideration other than cash, the Board in good faith shall determine the cash
equivalent value of the non-cash consideration.
(d) Payment. Payment of the purchase price shall be made, at the option of the
Company or the Stockholders, as the case may be, either (i) in cash (by
certified check), by cancellation of all or a portion of any outstanding
indebtedness of the Holder to the Company (if the Company shall be the
purchasing party) or by any combination thereof within thirty (30) days after
receipt of the Notice or (ii) in the manner and at the time(s) set forth in the
Notice.
 
(e) Holder’s Right to Transfer. If all of the Award Shares proposed in the
Notice to be transferred to a given Proposed Transferee are not purchased by the
Company and/or the Stockholders as provided in this Section 2.6, then the Holder
may sell or otherwise transfer such Award Shares to that Proposed Transferee at
the Offered Price or at a higher price, provided that such sale or other
transfer is consummated within one hundred and twenty (120) days after the date
of the Notice and provided further that any such sale or other transfer is
effected in accordance with any applicable securities laws and the Proposed
Transferee agrees in a manner satisfactory to the Company and in writing that
the provisions of this Section 2.6 shall continue to apply to the Award Shares
in the hands of such Proposed Transferee. If the Award Shares described in the
Notice are not transferred to the Proposed Transferee within such period, a new
Notice shall be given to the Company or the Stockholders, as the case may be,
and the Company shall again be offered the Right of First Refusal, before any
Award Shares held by the Holder may be sold or otherwise transferred.
(f) Third Party Beneficiaries. Recipient agrees that the Stockholders are third
party beneficiaries of the provisions of this Section 2.6 and that the
Stockholders may enforce such provisions as if they were parties hereto.
Recipient acknowledges that decisions that the Stockholders make with respect to
the Company may be made in reliance upon the Recipient entering into this
Agreement, and the Company would not enter into this Agreement without Recipient
agreeing to the provisions of this Section 2.6.
2.7 Pledging of Award Shares. If the Company incurs indebtedness and in
connection therewith, at the time the Recipient receives his Award Shares, all
other stockholders of the Company have either pledged their shares of Common
Stock, or have been asked to pledge their shares of Common Stock for the benefit
of certain lenders of the Company, the Recipient, if so requested by the
Company, shall pledge any exercised Award Shares on the same terms and
conditions as the other stockholders of the Company and shall take such actions
as may be required to accomplish the pledge as may be requested by the Company.
2.8 Market-Stand-Off Agreement. Recipient agrees that, if requested by the
Company and its underwriters, Recipient will enter into a lock-up or similar
agreement not to sell or offer to sell any securities of the Company during the
180-day period following the effective date of a registration statement of the
Company filed under the 1933 Act provided that such agreement only applies to
the first such registration statement of the Company which includes securities
to be sold on the Company’s behalf to the public in an underwritten offering.
2.9 Termination of Restrictions. The restrictions contained in Sections 2.4
through 2.7 above shall continue in effect, notwithstanding the earlier
termination or expiration of this Agreement, until ninety (90) days after the
first sale of common stock of the Company to the general public pursuant to a
registration statement filed with and declared effective by the Securities and
Exchange Commission (other than a registration statement solely covering an
employee benefit plan or corporate reorganization). However, notwithstanding the
foregoing, the Award Shares, whether owned by the Recipient or any transferee
thereof shall continue to be subject to all restrictions imposed under Section
2.1 through 2.2 until all Award Shares have become Vested Award Shares.
2.10 Right of Setoff. At any closing of a purchase by the Company of Award
Shares pursuant to Sections 2.5, or 2.6, the Company shall have the right to set
off against and to deduct from any sums payable by it in connection with the
purchase of Award Shares, the principal amount of and all accrued but unpaid
interest on any indebtedness of Recipient owing to the Company on the date of
the closing.
 




--------------------------------------------------------------------------------




3
GENERAL PROVISIONS

3.1 Legends. Each certificate (if any) representing the Award Shares shall,
subject to Section 3.2 below, be endorsed with the following legend and
Recipient shall not make any transfer of the Award Shares without first
complying with the restrictions on transfer described in such legend:
TRANSFER IS RESTRICTED 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FIRST
REFUSAL AND OTHER RESTRICTIONS ON TRANSFER SET FORTH IN A RESTRICTED STOCK AWARD
AGREEMENT DATED [INSERT DATE OF THIS AGREEMENT], A COPY OF WHICH IS AVAILABLE
FROM THE COMPANY.
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
OR HYPOTHECATED UNLESS (1) THERE IS AN EFFECTIVE REGISTRATION UNDER SUCH ACT
COVERING SUCH SECURITIES, (2) THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT, OR (3) THE ISSUER RECEIVES AN OPINION OF COUNSEL,
REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE, TRANSFER,
ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT.
Recipient agrees that the Company may also endorse any other legends required by
applicable federal or state securities laws. The Company need not register a
transfer of the Award Shares, and may also instruct its transfer agent, if any,
not to register the transfer of the Award Shares unless the conditions specified
in the foregoing legends are satisfied.
3.2 Removal of Legend and Transfer Restrictions. 
(a) Any legend endorsed on a certificate pursuant to Section 3.1 and the stop
transfer instructions with respect to the Award Shares shall be removed and the
Company shall issue a certificate without such legend to the holder thereof if
such Award Shares are registered under the Securities Act and a prospectus
meeting the requirements of Section 10 of the Securities Act is available.
(b) The restrictions described in the second sentence of the legend set forth in
Section 3.1 may be removed at such time as permitted by Rule 144(k) promulgated
under the Securities Act.
3.3 Governing Laws. This Agreement shall be construed, administered and enforced
according to the laws of the State of Maryland; provided, however, no Award
Shares shall be issued except, in the reasonable judgment of the Board, in
compliance with exemptions under applicable state securities laws of the state
in which Recipient resides, and/or any other applicable securities laws.
3.4 Successors. This Agreement shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors, and permitted assigns of the
parties.
3.5 Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.
3.6 Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.
3.7 Entire Agreement. Subject to the terms and conditions of the Plan, this
Agreement expresses the entire understanding and agreement of the parties with
respect to the subject matter. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.
3.8 Violation. Any transfer, pledge, sale, assignment, or hypothecation of the
Award Shares or any portion thereof shall be a violation of the terms of this
Agreement and shall be null, void and without effect ab initio.
 




--------------------------------------------------------------------------------




3.9 Headings. Paragraph headings used herein are for convenience of reference
only and shall not be considered in construing this Agreement.
3.10 Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.
3.11 No Employment Rights Created. Neither the establishment of the Plan nor the
award of Award Shares hereunder shall be construed as giving Recipient the right
to continued employment with the Company.
3.12 Capitalized Terms. All capitalized terms used in this Agreement shall have
the meanings given to them herein or in the Plan.
3.13 No Disclosure Duty. The Recipient and the Company acknowledge and agree
that the Company and its directors, officers or employees shall have no duty or
obligation to disclose to the Recipient any material information regarding the
business of the Company or affecting the value of the Award Shares.
3.14 Tax Consequences. RECIPIENT REPRESENTS THAT RECIPIENT HAS BEEN ADVISED BY
THE COMPANY TO CONSULT WITH, AND HAS FULLY CONSULTED WITH, RECIPIENT’S OWN TAX
CONSULTANTS REGARDING HIS MAKING A CODE §83(B) ELECTION WITH RESPECT TO THE
AWARD SHARES AND THE RESULTING IMPACT ON RECIPIENT’S PERSONAL TAX SITUATION,
PRIOR TO ENTERING INTO THIS AGREEMENT AND THAT RECIPIENT IS NOT RELYING ON THE
COMPANY FOR ANY TAX ADVICE. RECIPIENT UNDERSTANDS THAT RECIPIENT MAY SUFFER
ADVERSE TAX CONSEQUENCES AS A RESULT OF RECIPIENT’S RECEIPT AND DISPOSITION OF
THE SHARES. RECIPIENT UNDERSTANDS THAT RECIPIENT MAY OR MAY NOT MAKE A CODE
§83(B) ELECTION WITH RESPECT TO THE AWARD SHARES, BUT THAT RECIPIENT SHALL BE
SUBJECT TO THE WITHHOLDING PROVISIONS OF SECTION 1.4 HEREIN BASED UPON THE
CHOICE OF RECIPIENT REGARDING SUCH CODE §83(B) ELECTION AND THE CHOICE OF
RECIPIENT REGARDING THE TIME AND MANNER THAT WITHHOLDING OBLIGATIONS SHALL BE
SATISFIED.
IN WITNESS WHEREOF, the parties have executed and sealed this Agreement on the
day and year first set forth above.
 
 
 
 
 
 
 
 
 
 
COMPANY:
 
 
 
RECIPIENT:
 
 
CARTER VALIDUS MISSION CRITICAL REIT II, INC.:
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
 
 
 
 
 
 
 
Attest:
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT A
DEFINITIONS 
A. Agreement shall mean this Restricted Stock Agreement.
B. Award Shares shall mean the shares of common stock of the Company which are
awarded to the Recipient subject to the terms and conditions of this Agreement.
C. Code shall mean the Internal Revenue Code of 1986, as amended from time to
time.
D. Code §83(b) Election shall mean the election available to the recipient of
property transferred in connection with the performance of services to include
in gross income under Code §83(b) the excess of the fair market value of the
property transferred determined as of the time of transfer over the amount (if
any) paid for such property as compensation for services.
E. Common Stock shall mean the common stock of the Company.
F. Company shall mean Carter Validus Mission Critical REIT II, Inc., and any
successor thereto.
G. Committee shall mean the Compensation Committee of the Board of Directors.
H. Disability shall mean a physical or mental impairment that substantially
limits one or more major life activities and prevents the Recipient from
performing his or her duties for the Company.
I. Plan shall mean the Carter Validus Mission Critical REIT II, Inc. 2014
Restricted Share Plan.
J. Recipient shall mean the individual shown on this Agreement as the Recipient.
K. Unvested Award Shares shall mean the Award Shares which have not become
vested pursuant to the Vesting Schedule or otherwise.
L. Vested Award Shares shall mean the Award Shares which have become vested
pursuant to the Vesting Schedule or otherwise.




--------------------------------------------------------------------------------






EXHIBIT B
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE
The undersigned taxpayer (the “Taxpayer”) hereby elects, pursuant to Section
83(b) of the Internal Revenue Code of 1986, as amended, to include in his gross
income for the current taxable year, the amount of any compensation taxable to
him in connection with his receipt of the property described below:
1. The name, address and taxpayer identification number of the undersigned
Taxpayer are as follows:
 
 
 
 
Name:
 
 
 
 
Address:
 
 
 
 
Social Security Number (TIN):
 
 

2. The property with respect to which the election is made is:
shares of Class A common stock of Carter Validus Mission Critical REIT II, Inc.
3. The date on which the property was transferred and the taxable year for which
this election is made are:
 
 
 
 
Date on Which Property Was Transferred:
 
 
 
 
Taxable Year for Which Election is Made:
 
 

4. The property is subject to transferability, forfeiture and other
restrictions, all as set forth in a Restricted Stock Agreement between the
Taxpayer and Carter Validus Mission Critical REIT II, Inc.
5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is:
 
 
$ /Share X  Shares = $

6. No amount was paid for such property.
The undersigned Taxpayer has submitted copies of this statement to Carter
Validus Mission Critical REIT II, Inc., the person for whom the services were
performed in connection with the Taxpayer’s receipt of the above-described
property. The Taxpayer is the person performing the services in connection with
the transfer of said property. The undersigned Taxpayer understands that the
foregoing election may NOT be revoked except with the consent of the
Commissioner, which will only be granted when the Taxpayer is under a mistake of
fact as to the underlying transaction and when made within 60 days of the date
such mistake of fact first became known to the Taxpayer. 
THE UNDERSIGNED TAXPAYER UNDERSTANDS AND ACKNOWLEDGES THAT, FOR THIS ELECTION TO
BE EFFECTIVE, COPIES OF THIS COMPLETED ELECTION FORM MUST BE FILED WITH THE
INTERNAL REVENUE SERVICE (AT THE LOCATION WHERE THE TAXPAYER’S INCOME TAX RETURN
WOULD BE FILED) NOT LATER THAN 30 DAYS AFTER THE DATE THE ABOVE-DESCRIBED
PROPERTY WAS




--------------------------------------------------------------------------------




TRANSFERRED TO THE TAXPAYER. A COPY OF THIS COMPLETED ELECTION MUST ALSO BE
SUBMITTED TO CARTER VALIDUS MISSION CRITICAL REIT II, INC., ALONG WITH FULL
PAYMENT OF AMOUNTS REQUIRED TO BE WITHHELD UNDER APPLICABLE LAW, WITHIN 30 DAYS
AFTER THE DATE THE ABOVE-DESCRIBED PROPERTY WAS TRANSFERRED TO THE TAXPAYER.
 
 
 
 
 
 
 
 
Dated this day of , 20 .
 
 
 
 
 
Signature:
 
 
 
 
 
 
 
Name of Taxpayer:
 
 

 
Code §83(b) Election Form




--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

EXHIBIT C
WITHHOLDING ELECTION
 
 
 
TO:
 
Carter Validus Mission Critical REIT II, Inc.
 
 
RE:
 
Withholding Election
 
This election relates to the number of shares of common stock of the Company
which will vest on the date noted below (the “Vesting Shares”):
 
Number of Vesting Shares:  
 
Date of Vesting:  

 
 
Restricted Stock Agreement:
 
Restricted Stock Agreement between the Recipient (designated below) and Carter
Validus Mission Critical REIT II, Inc. (the “Company”).
 
Date of Agreement: 
 
Total Number of Restricted Shares subject to Restricted Stock Agreement:  
 

 
 
 
I, the undersigned Recipient, hereby certify that:
-My correct name and social security number and my current address are set forth
at the end of this document.
-I have read and understand the Restricted Stock Agreement and the various
methods by which withholding obligations regarding the Vesting Shares subject to
the Restricted Stock Agreement may be satisfied.
-I do hereby elect the following method of withholding pursuant to Section 1.4
of the Restricted Stock Agreement with respect to any withholding or other tax
obligations (whether federal, state or local) imposed on the Company by reason
of the substantial vesting of the Vesting Shares (the “Withholding
Obligations”), assuming that I have met all requirements under the Plan relative
to such election and such election is approved by the Company:
 
¨
In accordance with Section 1.4(b)(1), I hereby elect to pay to the Company the
entire amount of all Withholding Obligations with respect to the Vesting Shares
in cash or by check on or before the Date of Vesting.

 
¨
In accordance with Section 1.4(b)(2), I hereby elect that the entire amount of
all Withholding Obligations with respect to the Vesting Shares should be paid by
having the Company repurchase the smallest whole number of the Vested Shares
which, when multiplied by the fair market value per share of the common stock of
the Company as of the close of business on the business day which is coincident
with or immediately follows the Date of Vesting, will be sufficient to satisfy
the amount of such Withholding Obligations, and applying all the proceeds from
such repurchase to such Withholding Obligations. I further acknowledge and
understand that the repurchase by the Company of any Vested Shares may result in
tax consequences to me.

-I understand that capitalized terms used in this Notice of Withholding Election
without definition herein shall have the meanings given to them in the
Restricted Stock Agreement and in the Plan.




--------------------------------------------------------------------------------




-I also understand that if I do not timely (in accordance with the Restricted
Stock Agreement and the Plan) submit this form properly completed, I shall be
responsible for timely paying all Withholding Obligations and that the Company
may withhold an amount sufficient to pay all the Withholding Obligations from
any other amounts due or owing to me (including salary) if I do not do so.
 
 
 
 
 
 
 
 
 
 
 
 
RECIPIENT:
 
 
Dated this day of , 20
 
 
 
 
 
 
 
 
 
Recipient’s Address:
 
 
 
 
 
 
 
 
 
 
 
 
Printed Name:
 
 
 
 
 
 
 
 
 
Social Security Number: - -
 
 
 
 
 
 
 
 
 
 
 

 
Withholding Election Form


